—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated November 14, 2000, which denied its motion for summary judgment on the complaint.
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment on the complaint, the plaintiff demonstrated its prima facie entitlement to judgment as a matter of law. We agree with the Supreme Court, however, that the papers submitted by the defendant in opposition to the motion established that there are triable issues of fact which preclude the grant of summary judgment to the plaintiff (see, CPLR 3212 [b]; cf., Zuckerman v City of New York, 49 NY2d 557). Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.